IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-41242
                        Conference Calendar



ANGELO MACK,

                                         Plaintiff-Appellant,

versus

GENE MARTIN; ROBERT HERRERA, In his official capacity;
SANFORD TAYLOR; ROBERT MITCHELL,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:00-CV-196
                       --------------------
                          April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Angelo Mack, Texas prisoner # 645368, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 action as frivolous and

for failure to state a claim pursuant to 28 U.S.C. § 1915A(b).

For the first time on appeal, Mack argues that Gene Martin, the

disciplinary officer, violated his due process rights by refusing

to allow him to call witnesses at a disciplinary hearing and by

failing to provide a written statement of the evidence relied

upon and the reasons for the disciplinary decision.    He also


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-41242
                                 -2-

argues for the first time on appeal that Warden Herrera affirmed

this decision despite the due process violations.    This court

will not consider a new theory of relief raised for the first

time on appeal.     See Leverette v. Louisville Ladder Co., 183 F.3d

339, 342 (5th Cir. 1999).

     Mack does not argue that the district court erred in

determining that he had not established that the defendants

retaliated against him for filing grievances or that his

negligence claim against Robert Mitchell was not cognizable under

42 U.S.C. § 1983.    Because Mack has not shown that the district

court erred in dismissing his retaliation and negligence claims,

he has abandoned these issues on appeal.     See Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987);

see also Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).

     Mack’s appeal is without arguable merit and, therefore, is

DISMISSED as frivolous.     See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.   The district court’s dismissal

of this action and this court’s dismissal of this appeal count as

two “strikes” for purposes of 28 U.S.C. § 1915(g).     See Adepegba

v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).    Mack received

one strike when the District Court for the Northern District of

Texas dismissed a previous civil action as frivolous, and he

received another strike when this court dismissed his appeal of

that decision as frivolous.     See Mack v. Williams, No. 4:99-CV-

630-L (N.D. Tex. March 31, 2000); Mack v. Williams, No. 00-10467

(5th Cir. October 18, 2000).    Mack has now accumulated four

strikes.   He may not proceed IFP in any civil action or appeal
                          No. 00-41242
                               -3-

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED; 28 U.S.C. § 1915(G) BAR IMPOSED.